United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-4036
                                ___________

Raymond W. Aswegan,                   *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Charles Harper; Ronald G. Welder;     *
John Emmett; Kathy Symmons,           * Appeal from the United States
                                      * District Court for the
            Defendants,               * Southern District of Iowa.
                                      *
Robin Haley,                          *      [UNPUBLISHED]
                                      *
            Appellee,                 *
                                      *
Maggie Barnett; Judy Jenkins,         *
                                      *
            Defendants.               *
                                 ___________

                       Submitted: January 5, 2000
                           Filed: January 12, 2000
                               ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.
       Inmate Raymond W. Aswegan appealed1 following the district court&s2 grant of
summary judgment in favor of Iowa State Penitentiary nurse Robin Haley. Having
carefully reviewed the record, we conclude that summary judgment was appropriate,
as Aswegan failed to rebut Haley&s evidence that he was convicted of the disciplinary
violations which he claims she reported in retaliation for his filing grievances against
her. See Fed. R. Civ. P. 56(e); Kneibert v. Thomas Newspapers, Mich. Inc., 129 F.3d
444, 451 (8th Cir. 1997); Henderson v. Baird, 29 F.3d 464, 469 (8th Cir. 1994), cert.
denied, 515 U.S. 1145 (1995). Further, Aswegan&s complaints about the quality of
legal representation he received from appointed counsel below are not a basis for
reversal in this civil action. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.
1988).

      Accordingly, we affirm the judgment of the district court without further
discussion. See 8th Cir. R. 47B.




      1
       We have been informed that Mr. Aswegan died subsequent to the filing of this
appeal. While we have authority to dismiss the appeal without prejudice, see Johnson
v. Morgenthau, 160 F.3d 897, 898-99 (2d Cir. 1998) (per curiam) (court dismissed
appeal without prejudice under Rule 43(a) where appellant died while appeal was
pending, no personal representative came forward on appellant's behalf, and court had
no knowledge whether any personal representative existed); Gamble v. Thomas, 655
F.2d 568, 569 (5th Cir. Unit A Aug. 1981) (same), we choose to deal with the merits
of the matter.
      2
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa, adopting the report and recommendation of the Honorable Thomas J.
Shields, United States Magistrate Judge for the Southern District of Iowa.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-